Citation Nr: 1343342	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  09-36 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for status post surgical removal of a benign gastric mass, diagnosed as a stomal tumor consistent with leiomyoma, to include as due to exposure to chemical herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1960 to November 1967; thereafter, he served a second period of active duty from January 1991 to April 1991.  His service medical records reflect that he was deployed to the Republic of Vietnam during his first period of active duty.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Huntington, West Virginia, Regional Office of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim for VA compensation for status post surgical removal of a benign gastric mass, diagnosed as a stomal tumor consistent with leiomyoma (to include as due to exposure to chemical herbicides).  The Atlanta, Georgia, VA Regional Office (RO) is the agency of original jurisdiction over the current appeal.

In August 2013, the Veteran, accompanied by his representative, appeared at the RO to present evidence and oral testimony in support of his appeal before the undersigned Veterans Law Judge sitting at the RO.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

For the reasons that will be discussed below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for additional evidentiary and procedural development.  VA will notify the Veteran and his representative if any further action is required on their part.


REMAND

The Veteran's service medical records show that, during his first period of active duty, almost immediately following his return stateside from overseas service in the Republic of Vietnam, he received treatment on several occasions, from July 1965 to September 1965, for gastrointestinal complaints (including stomach cramps, nausea, vomiting, and diarrhea) that were attributed to a diagnosis of gastroenteritis.  He served a second period of active duty from January 1991 to April 1991 in support of Operation Desert Storm, although the military records do not indicate that he was actually deployed overseas to Southwest Asia during this period.  

After his discharge from his second period of service in April 1991, private medical records show that in August 1992 he received treatment complaints for persistent and unresolved stomach cramps that did not respond to medication and were ultimately attributed to the presence of an obstructive tumor lesion within his stomach.  The Veteran underwent surgery to excise the tumor in August 1992, which involved a vagotomy and an antrectomy with Billroth II anastomosis.  The excised tumor measured approximately 5.0-centimeters in diameter and biopsy revealed it to be benign.  The Veteran was diagnosed with a benign gastric mass, diagnosed as a stomal tumor consistent with leiomyoma.

The Veteran's DD 214 Form indicates that he served as a medical specialist in a position that corresponded to the civilian occupation of a registered nurse during both periods of active duty.  As the Veteran is shown to possess medical training, the Board must therefore consider the probative value of the Veteran's statements in this capacity with respect to his claim.  See Pond v. West, 12 Vet. App. 341 (1999).

At his hearing before the Board in August 2013, the Veteran expressed his belief that his benign gastric tumor was the result of his exposure to chemical herbicides during his service in the Republic of Vietnam.  He made reference to three private physicians who treated him recently, whom he identified as Drs. Siddiquee, Joshi, and Scott Roman.  The Veteran stated that these physicians indicated to him that his benign gastric tumor was due to his Agent Orange exposure in Vietnam.  The Board notes, however, that the private medical records associated with the claim do not include those from Drs. Joshi and Scott Roman, and that those from Dr. Siddiquee, which are dated in 2006, do not include any opinion linking the Veteran's benign gastric tumor to service.  Nevertheless, as reference has been made to outstanding private medical records that may be relevant to the present claim, VA's duty to assist requires that the Board remand this matter to the RO/AMC for appropriate action so that an attempt to obtain these records for inclusion in the evidence may be made.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).
The Veteran also testified that he experienced recurrent gastrointestinal problems, reported as constant indigestion and stomach pain, during his second period of active duty in 1991.  According to his testimony, his busy schedule and duties did not permit him to formally seek treatment in service for these complaints such that documentation of such treatment would be of record in his service medical records.  He stated, however, that he was able to obtain informal consultation from the service physicians with whom he worked and that they prescribed him Zantac and advised him to seek immediate treatment after he was discharged from active service in April 1991.  Approximately a year and a half later, in August 1992, a benign gastric tumor measuring approximately 5.0 centimeters in diameter was surgically removed from the Veteran's stomach.  Given the proximity in time regarding the date that the tumor was detected and removed in August 1992 relative to the Veteran's period of active duty from January - April 1991, and in the context of the Veteran's competent and credible account of experiencing persistent indigestion and stomach pain during his service in 1991, the case should be remanded to the RO/AMC so that he can be provided with the appropriate VA medical examination so that a nexus opinion can be obtained.  This opinion should address the likelihood that the tumor excised in August 1992 had its onset in service during the period from January - April 1991, based on the opining clinician's review of the Veteran's medical history and the size of the tumor when it was detected.  The examiner should also present an opinion as to the likelihood that the benign gastric tumor was due to the Veteran's exposure to chemical herbicides (i.e., Agent Orange) during his service in Vietnam in the mid-1960s.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  After obtaining the appropriate waivers, the RO/AMC should attempt to obtain copies of updated VA and/or private medical records pertinent to the Veteran's post-service medical treatment that have not yet been associated with the evidence.  All records obtained must be associated with his claims folder.  These records should include, but are not limited to those pertaining to his private post-service treatment by Drs. Siddiquee, Joshi, and Scott Roman. 

If the RO cannot obtain records identified as relevant by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard.

2.  Thereafter, schedule the Veteran for an appropriate VA medical examination in connection with the claim for service connection for status post surgical removal of a benign gastric mass, diagnosed as a stomal tumor consistent with leiomyoma.  Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  38 C.F.R. § 3.655 (2013).

The examining clinician should review the Veteran's pertinent clinical history contained in her claims file.  

All tests and studies deemed appropriate by the examiner should be conducted.  Thereafter, based on the clinical findings obtained on examination and the review of the pertinent clinical history contained in the Veteran's claims file, the examining clinician should present an opinion as to the following:

[a.]  Given the size of the benign gastric tumor and the proximity in time regarding the date that it was detected and removed in August 1992 relative to the Veteran's period of active duty from January - April 1991, and in the context of the Veteran's competent and credible account of experiencing persistent indigestion and stomach pain during his service in 1991, is it as likely as not that this tumor had its onset during the period of active duty from January - April 1991?  

[b.]  If the examiner concludes that the onset of the benign gastric tumor began before the period of active duty from January - April 1991, is it as likely as not that this tumor was aggravated by service (meaning did this benign tumor undergo a permanent increase in its severity beyond its normal clinical progression during this period of active service)?

[c.]  Is it as likely as not that the benign gastric tumor that was detected and removed in August 1992 was due to the Veteran's exposure to chemical herbicides in Vietnam in the mid-1960s during his first period of active duty from October 1960 to November 1967?

The examiner should present a discussion that includes a detailed supportive rationale and explanation of the opinions presented.   

A rationale for the requested opinions shall be provided.  If the examiner cannot provide the opinions without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

The examiner should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent); at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim of entitlement to service connection for status post surgical removal of a benign gastric mass, diagnosed as a stomal tumor consistent with leiomyoma (to include as due to exposure to chemical herbicides during Vietnam service) should be adjudicated on the merits following review of all relevant evidence associated with the claims file.  If service connection remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


